t c memo united_states tax_court sandra k shockley transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date ziemowit t smulkowski jenny louise johnson aharon s kaye and alexander s vesselinovitch for petitioners lyle press steven n balahtsis and gail campbell for respondent 1cases of the following petitioners are consolidated herewith terry k shockley transferee docket no and shockley holdings limited_partnership transferee docket no memorandum findings_of_fact and opinion cohen judge pursuant to three separate notices dated date respondent determined that sandra k shockley mrs shockley terry k shockley mr shockley and shockley holdings ltd partnership shockley holdings collectively petitioners are liable as transferees for the federal_income_tax liability additions to tax and an accuracy-related_penalty of shockley communications corp scc for its short tax_year ending date based on respondent’s determination as to the value of the assets transferred to petitioners respondent determined that the amounts of transferee_liability of each petitioner relating to scc’s outstanding liabilities are as follows plus interest as provided by law dollar_figure for mrs shockley dollar_figure for mr shockley and dollar_figure for shockley holdings unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the period of limitations under sec_6901 precludes respondent from assessing transferee_liability against petitioners for scc’s tax_year ending date and if it is determined that the notices were timely whether petitioners are liable as transferees for their respective portions of the unpaid determined and assessed deficiency addition_to_tax penalty and interest with respect to scc’s corporate_income_tax for and whether scc is liable for the determined and assessed deficiency in tax addition_to_tax penalty and interest for scc’s short tax_year ending date findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference mr and mrs shockley the shockleys resided in florida at the time their petitions were filed shockley holdings is a partnership organized under the laws of the state of wisconsin and its principal_place_of_business was florida at the time its petition was filed scc was incorporated in date under the laws of the state of wisconsin scc owned and operated five television stations and a radio station in wisconsin a television station and several radio stations in minnesota and a video production company in wisconsin before date petitioners each owned shares in scc as minority shareholders along with other shareholders mr shockley owned percent of scc’s common_stock and served as president treasurer and a director of scc mrs shockley owned percent of scc’s common_stock and served as vice president secretary and a director of scc shockley holdings owned percent of scc’s common_stock shockley holdings is owned by the shockleys who are general partners and their adult children who are limited partners on date pursuant to a stock purchase agreement petitioners sold their shares of scc to northern communications acquisitions corp ncac a delaware corporation the shockleys resigned from all of their positions in scc as of that date and at no time after the sale was either an officer director or shareholder of scc also on date following the acquisition of the scc stock by ncac ncac caused scc to merge with and into shockley delaware corp sdc a delaware corporation and subsidiary of ncac sdc was the surviving entity in the merger and converted to a delaware limited_liability_company named shockley communications acquisition l l c sca llc sca llc immediately sold some of the assets that scc had owned to quincy newspapers inc petitioners timely filed federal_income_tax returns for calendar_year reporting gains from the date scc stock sale on or about date the internal_revenue_service irs received scc’s form_1120 u s_corporation income_tax return for the short tax_year of date through date that form reported a washington d c mailing address for scc by letter dated date an attorney representing the shockleys responded on their behalf to correspondence from an irs examiner requesting that the shockleys execute a form_872 consent to extend the time to assess tax with respect to the tax_return filed by scc for it sec_2001 tax_year the letter stated you sent the form_872 to the shockleys as officer shareholder of scc as you are aware the shockleys are not officers or shareholder’s of scc they have not been officers or shareholders for more than three years i understand that northern communications acquisition corporation the company that purchased the scc shares is successor_in_interest to scc and capable of executing a form_872 for scc the letter supplied contact information for an attorney representing ncac and suggested that the irs examiner contact the representative a copy of this letter was sent to the attorney representing ncac on date the irs issued multiple notices of deficiency relating to scc’s short tax_year ending date a u s postal service form_3877 indicated the notices were sent by certified mail on date the irs sent one notice_of_deficiency to ncac determining a deficiency of dollar_figure in tax and a penalty under sec_6662 of dollar_figure with respect to gain allegedly realized by ncac from the sale of the assets that sca llc acquired after the conversion of sdc into sca llc a copy of this notice was sent to ncac’s authorized representative the same attorney identified in the date letter from the shockleys’ attorney to the irs examiner attached to this copy of the notice was a letter addressed to the representative that stated we are sending the enclosed material under the provisions of your power_of_attorney or other authorization we have on file for your convenience we have listed the name of the taxpayer to whom this material relates in the heading above the heading identified the taxpayer name as northern communications acq corp no petition was filed in this court in response to the ncac notice or the copy sent to the representative the irs also sent a notice_of_deficiency to shockley communications corporation at the washington d c address reported on the form_1120 determining a deficiency in tax of dollar_figure a penalty under sec_6662 of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure the irs calculated the determined deficiency and the penalty with respect to gain allegedly realized by scc as a result of the sale of assets acquired and later sold by sca llc this notice was returned to the irs as undeliverable no petition was filed in this court in response to this notice_of_deficiency on date the irs also sent a notice_of_deficiency to shockley communications corporation terry k sandra k shockley officers shareholders at the then home address of the shockleys in madison wisconsin the madison notice in this notice the irs determined a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure the notice stated we have determined that you owe additional tax or other_amounts or both for the tax_year s identified above this letter is your notice_of_deficiency as required_by_law the enclosed statement shows how we figured the deficiency if you want to contest this determination in court before making any payment you have days from the date of this letter days if this letter is addressed to you outside of the united_states to file a petition with the united_states tax_court for a redetermination of the deficiency attached to the notice was an examination_report that identified scc as the taxpayer the same examination_report was attached to the notice sent to scc at the washington d c address the form_3877 identified the addressee as shockley communications corporation c o terry k sandra k shockley on date a petition was filed in response to the madison notice at docket no the petition stated that it was filed on behalf of petitioner subject_to the invalidity of the notice_of_deficiency and the failure to properly serve the corporation as required by statute without conceding the jurisdiction of this court the petitioner hereby submits this limited and special petition a letter dated date from the shockleys to the clerk of the court was also attached and was served on the commissioner with the petition in the letter the shockleys noted concern that the notice was addressed to both scc and the shockleys as officers and shareholders and was mailed to their then home address which had never been scc’s address the shockleys also expressed concern that the notice might be directed at them in an individual or some representative capacity in an answer filed date the commissioner admitted that the madison notice was sent to the personal_residence of the shockleys but alleged that this was a courtesy copy and that a copy of the notice_of_deficiency was also sent to the last_known_address of scc at the washington d c address on date the case at docket no was dismissed for lack of jurisdiction because scc lacked legal capacity to proceed in the case through the shockleys the order of dismissal for lack of jurisdiction stated that the parties agreed that the case should be dismissed on this ground and thus the court did not determine the validity of the notice_of_deficiency the irs also sent two separate notices of deficiency to mr and mrs shockley at their then home address in madison wisconsin determining a deficiency of dollar_figure and a penalty of dollar_figure with respect to their jointly filed individual_income_tax_return on date the shockleys filed a petition at docket no in response to these notices the parties agreed to settle the case with no deficiency or penalty due from the shockleys for accordingly a stipulated decision was entered in docket no on date on date the irs assessed the following amounts against scc for the tax_year ending date corporate_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an accuracy-related_penalty under sec_6662 of dollar_figure and interest of dollar_figure thereafter the irs undertook transferee examinations of eight of the largest scc shareholders who sold their scc shares to ncac on date including petitioners on date the irs sent notices to each petitioner as a transferee each notice was erroneously titled notice_of_deficiency opinion sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the transferee_liability was incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a remedy for enforcing and collecting from the transferee of the property the transferor’s existing liability see 334_f2d_875 9th cir affg 37_tc_1006 sec_6901 provides that the period of limitations for assessment of transferee_liability with respect to an initial transferee is within year after the expiration of the period of limitation for assessment against the transferor petitioners argue that respondent is precluded from assessing transferee_liability under sec_6901 because the notices issued on date were barred by the statute_of_limitations as a general_rule sec_6501 provides that the amount of any_tax shall be assessed within years after the return was filed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period the running of the sec_6501 period of limitations on assessment shall after the mailing of a notice under sec_6212 be suspended for the period during which the secretary is prohibited from making the assessment and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter sec_6503 under sec_7481 a decision of this court becomes final after the period for appeal has elapsed a decision of the tax_court may be appealed to a u s court_of_appeals within days after the decision is entered sec_7483 petitioners contend that because scc mailed its final tax_return for the year ended date no later than date the usual period of limitations for assessment against scc would have expired no later than date the limitations_period was suspended for days because the notice_of_deficiency was mailed to scc’s last_known_address and for another days thereafter sec_6503 sec_6213 accordingly petitioners assert that the period of limitations against scc with respect to its tax_year ended date expired no later than date and the period of limitations for assessment against petitioners as transferees pursuant to sec_6901 expired no later than date petitioners assert that the period of limitations for assessment against scc was not suspended beyond date because no petition was filed in this court with respect to a deficiency from a valid notice_of_deficiency respondent counters that the notices sent to petitioners were timely because the period of limitations was suspended after a valid statutory notice was issued to scc and thereafter a proceeding in respect of the deficiency was placed on the docket of this court to further suspend the limitations_period thus respondent argues that after the order of dismissal in docket no was entered on date the period of limitations for assessment against scc was tolled for days and another days thereafter and that the notices sent to petitioners as transferees on date were within year after the expiration--no earlier than date--of the period of limitation for assessment against the transferor validity of the madison notice_of_deficiency sec_6212 authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer then ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 a notice_of_deficiency serves the purpose of the statutory scheme if it provides notice to the taxpayer that the commissioner has determined a deficiency against the taxpayer and it is received by the taxpayer in sufficient time to petition this court to redetermine the deficiency see eg 749_f2d_691 11th cir 81_tc_65 81_tc_42 holding notice effective if received without prejudicial delay by the taxpayer however actual notice is not required sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at the taxpayer’s last_known_address see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir a taxpayer’s last_known_address is generally the address that appears on the most recently filed and properly processed federal_income_tax return unless the irs is given clear and concise notification of a different address see sec_301_6212-2 proced admin regs see also 91_tc_1019 the parties agree that the notice_of_deficiency sent to scc at the washington d c address was valid because it was sent to scc’s last_known_address even though it was returned undelivered see sec_6212 and b scc did not file a petition in response to that notice respondent argues that the madison notice is also a valid notice_of_deficiency to scc and that the petition filed at docket no suspended the period of limitations under sec_6503 respondent maintains that a notice_of_deficiency sent to an address other than the taxpayer’s last_known_address is effective if it is actually received with ample time to file a petition see eg 235_f3d_886 4th cir affg tcmemo_1996_256 815_f2d_1400 11th cir frieling v commissioner supra pincite petitioners argue that actual receipt of the madison notice by the shockleys did not give notice to scc because the shockleys were not officers directors or agents of scc in any capacity at the time the notice was mailed to them the petition filed in response to the madison notice in this court was dismissed for lack of jurisdiction because scc lacked legal capacity to proceed in the case through the shockleys the madison notice was addressed to shockley communications corporation terry k sandra k shockley officers shareholders as compared to the notice mailed to scc’s last_known_address that was addressed to shockley communications corporation generally defects in the mailing of a notice_of_deficiency are inconsequential when the taxpayer receives actual notice in time to file a petition for redetermination in the tax_court see sicker v commissioner supra pincite stating the court_of_appeals for the eleventh circuit’s position that when the irs erroneously sends a notice_of_deficiency to an address other than the taxpayer’s ‘last known address ’ the notice is deemed to be effective when mailed provided the notice is actually received by the taxpayer with ample time to file a petition for redetermination see also st joseph lease capital corp v commissioner supra pincite the purpose of the statutory requirement for issuing the notice_of_deficiency is to inform the taxpayer of the determined tax_deficiency and provide the taxpayer with the opportunity to file a petition in this court before being required to make the payment see 73_tc_639 at the time the two notices were sent the irs had been informed that the shockleys were no longer officers or shareholders of scc and that they did not have authority to sign a form_872 for scc there can be only one last_known_address within the meaning of sec_6212 with respect to any one taxpayer on the date that a notice_of_deficiency is issued see abeles v commissioner supra pincite thus only the notice sent to scc in washington d c was valid the notice sent to the residence of the shockleys was a nullity as to scc proceeding in respect of a deficiency as relevant here within days after the notice_of_deficiency is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency and no assessment of a deficiency in respect of income_tax shall be made until the expiration of such 90-day period nor if a petition has been filed with the tax_court until the decision of the tax_court has become final sec_6213 sec_6503 provides the running of the period of limitations provided in sec_6501 on the making of assessments in respect of any deficiency shall after the mailing of a notice under sec_6212 be suspended for the period during which the secretary is prohibited from making the assessment and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter respondent argues that even if the madison notice_of_deficiency is invalid there was a proceeding in respect of a deficiency on the docket of the tax_court that suspended the running of the period of limitations under sec_6503 petitioners counter that no proceeding was placed on the docket of the tax_court in respect of a deficiency of scc for scc’s tax_year ending date respondent asserts that sec_6503 suspends the running of the period of limitations whenever a proceeding in respect of a deficiency is placed on the docket of the tax_court regardless of the events that lead to the filing of a petition respondent relies in part on 436_f3d_1216 10th cir and cases cited therein affg tcmemo_2003_288 supplemented by tcmemo_2004_14 in martin the irs determined a deficiency with respect to the joint tax_return of the taxpayer martin and his then wife because the couple had divorced the irs sent one notice_of_deficiency to martin’s last_known_address and another notice to his ex-wife at her address each notice referenced their joint_return the notice sent to martin was returned as undeliverable a petition was filed by an attorney on behalf of martin and his ex-wife with the notice sent to martin’s ex-wife attached although martin did not authorize the petition to be filed there was no reason for the irs to assume that the petition was invalid given the strong presumption of authority afforded to counsel filing a petition in the tax_court id pincite see rule sec_23 sec_33 gray v commissioner supra pincite moreover the attorney who filed the petition and martin corresponded referencing the docketed_case multiple times including martin’s sending a partial payment to the attorney for the joint tax_liability before martin filed a motion to dismiss for lack of jurisdiction asserting that he had not filed or ratified the petition the court_of_appeals for the tenth circuit held that the filing of the petition and resulting tax_court proceeding suspended the running of the period of limitations for the irs to assess income_tax martin v commissioner supra pincite one of the cases analyzed in martin was 46_tc_56 where this court held that the running of the period of limitations under former sec_277 the predecessor to sec_6503 is suspended when a proceeding is placed on the docket of the tax_court rather than when the taxpayer places such a proceeding on the docket this court determined that the petition as filed was in respect of the deficiency when the widow signed the petition in her individual capacity rather than as administrator of the estate the court_of_appeals for the tenth circuit in martin cited cases that stand for the proposition that the placing of a proceeding on the docket of the tax_court not the manner in which such a proceeding is resolved is key to tolling the running of the statute_of_limitations martin v commissioner supra pincite see 44_f3d_803 9th cir 340_f2d_56 3d cir am equitable assurance co of n y v helvering 68_f2d_46 2d cir affg 27_bta_247 however in each of these cases there was no question with respect to the taxpayer identified in the respective notices and petitions petitioners argue that the petition filed at docket no was not in respect of the deficiency asserted against the taxpayer at issue according to sec_6503 petitioners maintain that respondent’s reliance on martin v commissioner supra is misplaced because unlike the petition here the petition filed in martin was on its face filed on martin’s behalf by his attorney making it reasonable for the irs to presume that the petition was valid unlike cases where a petition was filed by one other than the taxpayers but who had authority--or appeared to have authority--to act on the taxpayers’ behalf the shockleys did not purport to file the petition in docket no in this manner the shockleys asserted that the madison notice was invalid in that it was addressed to both scc and the shockleys as scc’s officers and shareholders the specific circumstances here show that respondent knew before sending the purported duplicate notices of deficiency on date that the shockleys were not a proper party and that they did not have authority to act on behalf of scc with respect to scc’s determined deficiency for the period of limitations is suspended only after the mailing of a notice under sec_6212 sec_6503 a statutory notice that is determined to be invalid is invalid for other purposes as well see eg 96_tc_161 holding that a misaddressed notice_of_deficiency does not terminate a consent agreement in a form a special consent to extend the time to assess tax nor does an assessment based on an invalid notice_of_deficiency terminate a form 872-a agreement carnahan v commissioner tcmemo_1991_ holding that sec_6212 applies to bar the commissioner from issuing a notice_of_deficiency only if the taxpayer has already filed a petition in response to a valid notice of deficiency--a petition for redetermination filed in response to an invalid notice_of_deficiency does not trigger the bar of sec_6212 an invalid notice_of_deficiency does not suspend the running of the period of limitations for assessment see 106_f2d_885 9th cir 72_tc_21 57_tc_711 in 42_bta_142 the board_of_tax_appeals held that there was no suspension of the period of limitations upon assessment when the irs sent a notice that was not proper under former sec_272 the predecessor of sec_6212 that had prompted the taxpayer to file a petition in a prior case in the petition with respect to the initial case the taxpayer had sought dismissal of the proceeding for lack of jurisdiction because of the absence of any proper notice see 37_bta_450 after the case was dismissed for lack of jurisdiction the commissioner mailed a notice to the taxpayer in response the taxpayer filed a petition and asserted that this notice was time barred greve v commissioner b t a pincite the board_of_tax_appeals agreed and stated that the decision of the earlier case that there was no valid notice did not suspend the running of the period of limitations until days after the decision of the board at the earlier docket number became final according to the statute then in effect conclusion the madison notice was not sent to scc’s last_known_address and was not a valid notice_of_deficiency the petition filed at docket no was not filed on behalf of scc in form or in effect was not in respect of a deficiency and did not prohibit assessment for purposes of sec_6503 that petition therefore did not extend the period of limitations as to scc the notices sent to petitioners as transferees were not timely in view of our conclusion it is not necessary to reach the other issues or arguments of the parties to reflect the foregoing decisions will be entered for petitioners
